Citation Nr: 0324419	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  00-13 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the RO's February 2000 decision to reduce the 
evaluation for the veteran's residuals of prostate cancer due 
to herbicide exposure, status post radical prostatectomy, 
with urinary incontinence and erectile dysfunction, from 100 
percent to 40 percent was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In an April 2002 submission, the veteran's representative 
raised the issue of entitlement to a separate evaluation for 
impotence, secondary to service-connected prostate cancer.  
This matter has not been adjudicated by the RO to date and, 
accordingly, is referred back to the RO for appropriate 
action.

The veteran requested a VA Travel Board hearing in his June 
2000 Substantive Appeal and was scheduled for such a hearing 
in January 2001.  However, in the same month, he withdrew his 
request for this hearing.  See 38 C.F.R. § 20.704(e) (2002).


REMAND

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

To date, however, the RO has not notified the veteran of the 
VCAA or informed him of the type of evidence needed to 
support his claim and the relative duties of the VA and the 
claimant in obtaining such evidence.  This needs to be 
accomplished prior to further Board action.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (the VA's duties include 
providing a specific explanation of the type of evidence 
necessary to substantiate the veteran's claim and a 
description of which portion of that evidence (if any) was to 
be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).

Moreover, the RO and the Board have received additional 
medical evidence subsequent to the issuance of the April 2000 
Statement of the Case.  This evidence should also be 
considered by the RO prior to further Board action.  38 
C.F.R. §§ 19.9, 19.31 (2002); see also Disabled American 
Veterans v. Principi, 327 F.3d 1339 (2003) (invalidating the 
Board development provisions of 38 C.F.R. § 19.9(a)(2) (2002) 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), this regulation allows the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  This letter should 
include a specific explanation of the 
relative duties of the VA and the veteran 
in obtaining such evidence.

2.  Then, after ensuring that all 
necessary development has been 
accomplished, the RO should readjudicate 
the issue of whether the RO's February 
2000 decision to reduce the evaluation 
for the veteran's residuals of prostate 
cancer due to herbicide exposure, status 
post radical prostatectomy, with urinary 
incontinence and erectile dysfunction, 
from 100 percent to 40 percent was 
proper.  If the determination of this 
claim remains less than fully favorable 
to the veteran, the RO should issue a 
Supplemental Statement of the Case, with 
inclusion of 38 C.F.R. §§ 3.102 and 3.159 
(2002) and the newly revised criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  
This issuance should include 
consideration of all evidence added to 
the claims file subsequent to the April 
2000 Statement of the Case.  The veteran 
should be allowed a reasonable period of 
time in which to respond before this case 
is returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




